NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3087-18T3

OLIVER V. SHORT, III,

          Plaintiff-Appellant,

V.

UNION COUNTY SUPERIOR
COURT, CHANCERY DIVISION,
PROBATE PART, PRESIDING
JUDGE,

          Defendant-Respondent.


                   Submitted November 18, 2020 – Decided December 10, 2020

                   Before Judges Whipple, Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-0233-19.

                   Oliver V. Short, III, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Andrew C. Munger, Deputy
                   Attorney General, on the brief).

PER CURIAM
       Plaintiff Oliver V. Short appeals pro se from a February 7, 2019 Law

Division order, denying his motion to alter or amend a January 14, 2019 order

pursuant to Rule 4:49-2. Middlesex County Assignment Judge Alberto Rivas

issued both orders, which were accompanied by cogent written statements of

reasons. We affirm.

       The facts and procedural history are not complicated. In January 2019,

plaintiff filed an eight-count, seventy-nine-page complaint in lieu of prerogative

writs and an order to show cause seeking temporary restraints against the

Chancery Division presiding judge in Union County. Among other remedies,

plaintiff sought a writ of mandamus to compel the judge to issue a final order in

the probate matter regarding his deceased mother's estate. In doing so, plaintiff

ostensibly alleged the judge did not fulfill the decedent's expressed intent for the

ultimate disposition of her property; attorneys' fees were improperly awarded;

and the executrix of the estate did not properly perform her duties. Plaintiff

further contended the presiding judge's December 31, 2018 judgment 1 lacked

finality. Plaintiff did not, however, timely appeal from the Chancery Division

judgment.




1
    Plaintiff did not provide the December 31, 2018 judgment on appeal.
                                                                            A-3087-18T3
                                         2
      Venue was transferred to Middlesex County in view of the allegations

against the Union County judge. Following a hearing, Judge Rivas denied

plaintiff's application for temporary restraints and dismissed his complaint with

prejudice. Citing our decision in Malik v. Ruttenberg, 398 N.J. Super. 489, 495-

96 (App. Div. 2008), Judge Rivas aptly determined "as a matter of law"

plaintiff's claims against the presiding judge were barred under the doctrine of

judicial immunity. Recognizing plaintiff's complaint challenged the presiding

judge's decisions in the underlying probate matter, Judge Rivas correctly

concluded plaintiff's remedy laid in an appeal from the December 31, 2018

Chancery Division judgment. Accordingly, Judge Rivas entered the January 14,

2019 order denying temporary restraints and dismissing plaintiff's complaint

with prejudice.

      Dissatisfied with Judge Rivas's decision, plaintiff sought reconsideration

of the January 14, 2019 order. Styled as a motion to alter or amend the judgment

under Rule 4:49-2, plaintiff reasserted the arguments made in his initial

application. Again, plaintiff argued he was "seeking a remedy to have the

[j]udge perform . . . [her] mandatory ministerial duties." Finding plaintiff failed

to satisfy the standard set forth in Rule 4:49-2 for reconsideration of the prior

order, Judge Rivas denied plaintiff's motion. The judge elaborated:


                                                                           A-3087-18T3
                                        3
            There is nothing in [plaintiff]'s most recent submission
            that persuades this court that it has erred or overlooked
            controlling decisions or mischaracterized the nature of
            [plaintiff]'s litigation. See R. 4:49-2. No reported case
            law exists where an action in lieu of prerogative writ[s]
            case was filed against a [j]udge. The absence of such
            case is attributable to the purpose of an action in lieu of
            prerogative writ[s], which is to seek redress for actions
            taken by governmental bodies and public officials. See
            Nolan v. Fitzpatrick, 9 N.J. 477, 485 (1952).

Accordingly, Judge Rivas reiterated that plaintiff's "sole recourse w[as] to file

an appeal" from the final judgment in the probate matter.

      On appeal, plaintiff maintains the Chancery Division judge failed to issue

a final order and a writ of mandamus is needed to resolve the underlying probate

matter. Plaintiff also argues Judge Rivas erroneously concluded his action is

barred under the doctrine of judicial immunity. More particularly, plaintiff

raises the following points for our consideration:

                                  POINT ONE

            THE COURT BELOW MADE HARMFUL ERRORS
            OF FACT AND LAW BY DENYING THE WRIT ON
            THE BASIS OF AN ORDER NOT ON THE RECORD.
            THE FULL HEARING OF THE ACTION IN LIEU OF
            PREROGATIVE      WRITS    ISSUING    THE
            DECLARATORY      JUDG[]MENT    MUST    BE
            DECIDED ON [ITS] MERITS.




                                                                          A-3087-18T3
                                        4
               POINT TWO

HARMFUL ERRORS OF FACT AND LAW IN THE
JANUARY 14, [] 2019 [ORDER] DENYING A FULL
HEARING OF THE WRIT AND ISSUING A
DECLARATORY . . . JUDGMENT [AND] THE
FEBRUARY 7, [] 2019 ORDER DENYING THE
MOTION TO ALTER AND AMEND REQUIR[E] DE
NOVO APPELLATE REVIEW AND REVERSAL
AND REMAND FOR FULL CONSIDERATION AND
PERFORMANCE        OF   CLERICAL    DUTIES
CONSISTENT WITH THE PUBLIC INTEREST OF
THE STATE OF NEW JERSEY.

              POINT THREE

[]PLAINTIFF CANNOT APPEAL FROM ORDERS
THE UNION COUNTY PROBATE PART COURT
HAS NOT MADE AND CANNOT LEGALLY ISSUE.
MANDAMUS IS THE ONLY REMEDY TO COMPEL
THE UNION [COUNTY] PROBATE PART TO
ISSUE A FINAL JUDG[]MENT APPEALABLE AS
OF RIGHT.

               POINT FOUR

A WRIT OF MANDAMUS IS USED IN OTHER
STATES TO END THE POST-SETTLEMENT
QUAGMIRE IN WHICH . . . PLAINTIFF HAS BEEN
PLACED BY THE UNION COUNTY PROBATE
PART IN [UNION COUNTY DOCUMENT NO.] Q-
1569.
(Not raised below)

               POINT FIVE

A DECLARATORY JUDG[]MENT OF FIVE OR SIX
PROVISIONS OF THE MARIE SEMPLE DYNASTY

                                             A-3087-18T3
                    5
            TRUST,   HER    WILL   AND    Q[UALIFIED]
            P[ERSONAL] R[ESIDENCE] T[RUST OF 2000] AND
            THE SETTLEMENT AGREEMENT CAN END THE
            MATTER FOR ALL PRESENT AND FUTURE
            BENEFICIARIES.

                                  POINT SIX

            ELEMENTS OF MANDAMUS, AN ACTION IN
            LIEU OF PREROGATIVE WRITS LIES TO
            COMPEL[] THE UNION COUNTY SUPERIOR
            COURT PROBATE PART PRESIDING JUDGE TO
            PERFORM ACTS OWED TO MARIE SEMPLE AND
            HER BENEFICIARIES PRIOR TO THE ISSUANCE
            OF ORDERS OR JUDG[]MENTS [A]FFECTING
            THEIR LEGAL RIGHTS.

      We have carefully considered plaintiff's contentions in view of the

governing law, and conclude they lack sufficient merit to warrant extended

discussion in this written opinion. R. 2:11-3(e)(1)(E). We affirm substantially

for the reasons set forth by Judge Rivas in his well-reasoned written statements.

We add the following remarks.

      We review a trial court's decision to grant or deny a motion for

reconsideration under an abuse of discretion standard. Cummings v. Bahr, 295
N.J. Super. 374, 384 (App. Div. 1996). "[T]he decision to grant or deny a motion

for reconsideration rests within the sound discretion of the trial court." Pitney

Bowes Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382 (App.

Div. 2015) (citation omitted). "Reconsideration should be used only where '1)

                                                                         A-3087-18T3
                                       6
the [c]ourt has expressed its decision based upon a palpably incorrect or

irrational basis, or 2) it is obvious that the [c]ourt either did not consider, or

failed to appreciate the significance of probative, competent evidence.'" Ibid.

(quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990)).

      Rule 4:49-2 requires that the motion "state with specificity the basis on

which it is made, including a statement of the matters or controlling decisions

which [the movant] believes the court has overlooked or as to which it has

erred." Moreover, "the magnitude of the error cited must be a game-changer for

reconsideration to be appropriate. 'Said another way, a litigant must initially

demonstrate that the [c]ourt acted in an arbitrary, capricious, or unreasonable

manner, before the [c]ourt should engage in the actual reconsideration process.'"

Palombi v. Palombi, 414 N.J. Super. 274, 289 (App. Div. 2010) (quoting

D'Atria, 242 N.J. Super. at 401). "Thus, a trial court's reconsideration decision

will be left undisturbed unless it represents a clear abuse of discretion." Pitney

Bowes Bank, Inc., 440 N.J. Super at 382 (citing Hous. Auth. of Morristown v.

Little, 135 N.J. 274, 283 (1994)).

      "To bring an action in lieu of prerogative writs, a plaintiff must show that

the appeal could have been brought under one of the common-law prerogative

writs[,]" such as the writ of mandamus sought by plaintiff. Alexander's Dep't


                                                                          A-3087-18T3
                                        7
Stores of N.J., Inc., v. Borough of Paramus, 125 N.J. 100, 107 (1991).

Mandamus "is a writ directing government officials to carry out required

ministerial duties." Caporusso v. N.J. Dep't of Health & Senior Servs., 434 N.J.

Super. 88, 100 (App. Div. 2014). "A ministerial duty is one that is absolutely

certain and imperative, involving merely the execution of a set task, and when

the law which imposes it prescribes and defines the time, mode and occasion of

its performance with such certainty that nothing remains for judgment or

discretion." Id. at 102 (internal citation omitted). Therefore, the use of this writ

has typically been limited to actions involving government officials and

agencies. See Switz v. Middletown, 23 N.J. 580 (1957) (ordering the township

and board of taxation to assess property values as directed by statute.).

Furthermore, for an issuance of mandamus, "the plaintiff's right and the

defendant's duty must legally be clear and the remedy must be denied where

equity or paramount public interest so dictates or there is other adequate relief

available." Garrou v. Teaneck Tryon Co., 11 N.J. 294, 302 (1953).

      As Judge Rivas correctly concluded, an action in lieu of prerogative writs

is an inappropriate "remedy" to address plaintiff's dissatisfaction with the

underlying probate matter. Plaintiff has not cited any New Jersey case law in

which an action in lieu of prerogative writs was filed against a judge. Moreover,


                                                                            A-3087-18T3
                                         8
the remedies sought by plaintiff through the writ of mandamus reach well

beyond ministerial duties, and could have been addressed by appealing the

Chancery Division's December 31, 2018 judgment. Finally, plaintiff's claims

against the Chancery Division presiding judge were barred under the doctrine of

judicial immunity for the reasons articulated by Judge Rivas. We therefore

discern no abuse of discretion here.

      Affirmed.




                                                                       A-3087-18T3
                                       9